Citation Nr: 0211077	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post fracture, right fifth metacarpal, currently 
evaluated as 0 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
status post fracture, left fifth metacarpal, currently 
evaluated as 0 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
tinea versicolor, currently evaluated as 0 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from July 1963 to June 1966 
and from September 1966 to January 1968.

This appeal arises from an April 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
status post fracture, left fifth metacarpal, status post 
fracture, right fifth metacarpal and tinea versicolor.  

The appellant has been represented by an attorney during the 
course of this appeal. However, in a letter, received in June 
2002, the veteran revoked that attorney's authority to 
represent him.  He has not appointed another representative.

In letters, received in October 1999 and April 2001, the 
veteran raised the issues of entitlement to service 
connection for disorders of the knees, hands, heart and eyes, 
as well as "nerves"/post-traumatic stress disorder, 
tuberculosis and diabetes mellitus.  These issues have not 
been adjudicated by the agency of original jurisdiction, and 
are referred to the RO for appropriate action.  

A hearing was held on June 4, 2002, at the Central Office in 
Washington, D.C., before C.W. Symanski, who is the member of 
the Board rendering the determination in this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).


FINDINGS OF FACT

1.  The veteran's status post fracture, left fifth metacarpal 
is productive of complaints of pain, but not ankylosis.

2.  The veteran's status post fracture, right fifth 
metacarpal is productive of complaints of pain, but not 
ankylosis.

3.  The veteran's tinea versicolor is not shown to be 
productive of scarring, and is not moderate, disfiguring, 
poorly nourished with repeated ulceration, painful and tender 
on objective demonstration, and is not productive of 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post 
fracture, left fifth metacarpal have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.71, 4.71a, Diagnostic Code 5227 (as in effect 
prior to August 26, 2002); 4.71a, Diagnostic Code 5227 (as in 
effect August 26, 2002 and thereafter).

2.  The criteria for a compensable rating for status post 
fracture, right fifth metacarpal have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5227 (as in effect prior to 
August 26, 2002); 4.71a, Diagnostic Code 5227 (as in effect 
August 26, 2002 and thereafter).

3.  The criteria for a compensable evaluation for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the April 2000 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria for a compensable rating for his service-
connected status post fractures, right and left fifth 
metacarpals, and his tinea versicolor, had been met.  Those 
are the key issues in this case, and the rating decision and 
the statement of the case (SOC) informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has afforded 
the veteran an examination for the disabilities in issue.  
The RO has obtained VA outpatient treatment reports, and the 
veteran has not asserted that any relevant evidence has not 
been associated with the claims files, or that any additional 
development is required.  The Board therefore finds that VA 
has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Principii, No. 
01- 997 (U. S. Vet. App. June 19, 2002).  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  See 38 C.F.R. 
§§ 3.159(d); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Rating

The veteran asserts that a compensable rating is warranted 
for his status post fracture, left fifth metacarpal, status 
post fracture, right fifth metacarpal, and tinea versicolor.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2002).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

A.  Status Post Fracture, Fifth Metacarpal, Right and Left 
Hands

The veteran asserts that compensable ratings are warranted 
for his status post fracture, left fifth metacarpal, and 
status post fracture, right fifth metacarpal.  A review of 
the transcript of his hearing, held in June 2002, shows that 
he argues that he has periodic pain in multiple fingers of 
his hands, to include "across my knuckles."  He also 
complained of some swelling.

In August 1994, the RO granted service connection for status 
post fracture, left fifth metacarpal and status post 
fracture, right fifth metacarpal.  In each case, the RO 
assigned a noncompensable rating.  In October 1999, the RO 
received what it interpreted as a claim for increased 
(compensable) ratings for these disabilities.  In April 2000, 
the RO denied the claims.   

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.
    
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.
    
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.
    
Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227 (as in 
effect prior to August 26, 2002), which governs disability 
evaluations due to ankylosis of individual fingers, other 
than the thumb, index finger and middle finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.  No 
diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless there is an extremely unfavorable 
ankylosis of the little finger, or amputation.  See 38 C.F.R. 
§ 4.71a, DC's 5156, 5227.

Effective in August 26, 2002, a new regulation was 
promulgated concerning limitation of motion of individual 
digits.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
Court has held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
addition, although the RO has not had the opportunity to 
consider the claim under the newly revised regulation, the 
criteria for rating disability of single digits is 
essentially unchanged.  Specifically, the rating criteria 
prior to and after August 26, 2002 provide that ankylosis of 
individual fingers will be rated as non-compensable.  
Accordingly, it is clear that the veteran will not be 
prejudiced by the Board adjudicating the claim in the first 
instance and no benefit will accrue to the veteran by 
delaying the process.  Bernard.

Under 38 C.F.R. § 4.71a (as in effect August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.
...

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:    

(i) If both the metacarpophalangeal and  proximal 
interphalangeal joints of a digit  are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
    
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227 (as in 
effect August 26, 2002), which governs disability evaluations 
due to ankylosis of the ring or little finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.  No 
diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless the criteria for amputation have been 
met.  See 38 C.F.R. § 4.71a, DC's 5156, 5227, 5230 (2002).

In this case, the claims files include a VA examination 
report, dated in March 2000, which shows that the veteran 
complained of an otherwise unspecified "problem" where his 
right fifth metacarpal had healed after service, as well as 
tenderness at the metacarpal phalangeal joints on the dorsal 
side of his left hand.  On examination, grip strength was 2/5 
bilaterally, with slight tenderness of the right fifth 
metacarpal, which had a volar angulation.  The left fifth 
metacarpal was also tender.  X-rays revealed a healed 
angulation fracture of the bilateral fifth metacarpals, 
greater on the right.  The diagnosis was status post fracture 
bilaterally of the fifth metacarpals, the right side 
angulated much more than the fifth with carpal tunnel 
syndrome on both wrists and early degenerative changes on 
both metacarpophalangeal joints.  VA outpatient treatment 
reports, and a treatment summary, for treatment provided 
between 1998 and 2000, include complaints of hand pain, and 
notations of DJD (degenerative joint disease) of the hands.  
X-rays of the hands, taken in March 1998, showed a normal 
left hand and an old healed fracture deformity at the right 
fifth metacarpal.  

Based on the evidence in the record, including the absence of 
ankylosis in either hand, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for the veteran's status post fracture, left fifth metacarpal 
and his status post fracture, right fifth metacarpal under 
both the new and the old versions of the regulation.  
Accordingly, the claims must be denied.  

The Board is required to take pain symptoms and weakness into 
account in ratings evaluations.  38 C.F.R. §§ 4.40, 4.45(f) 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  The Board acknowledges that the veteran's status 
post fracture, left fifth metacarpal, and status post 
fracture, right fifth metacarpal have been reported to be 
productive of pain, and that grip strength was reduced in 
both hands.  However, the Board points out that the veteran 
has been found to have arthritis of the hands (other than the 
fifth metacarpal of each hand), as well as bilateral carpal 
tunnel syndrome, and that service connection is not currently 
in effect for either of these conditions.  The veteran's 
service connected conditions include only the metacarpal 
joints of each fifth finger, and the Board concludes that the 
evidence pertaining to these service-connected conditions 
does not show that an award for functional loss due to pain 
is supported by adequate pathology, or by objective 
demonstration on examination.  Therefore, an increased rating 
is not warranted under these criteria.


B.  Tinea Versicolor

A review of the transcript of his hearing, held in June 2002, 
shows that the veteran complained that he had difficulty 
shaving, and that after shaving he has lesions which cause 
discoloration of his face.  He stated that he must use a 
medicated cream to control his facial skin symptoms.  The 
veteran's sister testified that she has observed a rash on 
the veteran's face and neck.   

In April 1968, the RO granted service connection for tinea 
versicolor, and assigned a noncompensable rating.  In October 
1999, the RO received what it interpreted as a claim for 
increased (compensable) rating for this disability.  In April 
2000, the RO denied the claim.   

Tinea versicolor is best rated by analogy to eczema.  Under 
the provisions of DC 7806, a 10 percent rating is for 
application when there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.  Slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area merits a zero percent evaluation.

In this case, the claims files include a VA examination 
report, dated in March 2000, which shows that the veteran 
stated that he shaved once a week and that his lesions were 
controlled with erythromycin gel topically applied twice a 
day.  He stated that he had tinea versicolor during service 
and that this reoccurs only rarely.  There were no physical 
complaints.  On examination, he had no active lesions of the 
beard or the trunk.  The diagnosis was pseudofolliculitis 
barbae by history, and tinea versicolor by history.  The 
examiner stated that no follow-up was needed. 

VA outpatient treatment reports, and a treatment summary, for 
treatment provided between 1998 and 2000, contain no relevant 
findings.  A March 1998 report shows treatment for arthritic 
pains, and notes pseudofolliculitis barbae.  A December 1999 
report notes that the veteran received a refill of his 
erythromycin gel.  

Based on its review of the evidence, the Board finds that the 
veteran's tinea versicolor is not productive of sufficient 
impairment as to warrant an increased (compensable) 
evaluation with application of all pertinent governing 
criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, DC 
7806.  As an initial matter, to the extent that the veteran 
has pseudofolliculitis barbae, service connection is not 
currently in effect for this disorder.  Furthermore, the 
post-service medical evidence does not show that his tinea 
versicolor is productive of disfigurement, exfoliation, 
exudation or itching.  The only evidence of tinea versicolor 
is a diagnosis "by history" in the March 2000 VA 
examination report.  In other words, the examiner found no 
evidence of active skin disease at the time of the 
examination.  Therefore, a compensable rating is not 
warranted under DC 7806.

III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The criteria for a compensable rating for service-connected 
status post fracture, right fifth metacarpal have not been 
met.  

The criteria for a compensable rating for service-connected 
status post fracture, left fifth metacarpal have not been 
met.  

The criteria for a compensable rating for service-connected 
tinea versicolor have not been met.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

